Citation Nr: 1011065	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1969.  He had service in the Republic of Vietnam, 
where his awards and decorations included the Combat Action 
Ribbon and the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the RO.  

In September 2009, during the course of the appeal, the 
Veteran appeared at a hearing at the RO before the Veterans 
Law Judge whose signature appears at the end of this 
decision.  

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that the 30 percent rating for his 
service-connected PTSD does not adequately reflect the level 
of impairment caused by the disorder.  Therefore, he 
maintains that an increased rating is warranted.  After 
reviewing the record, the Board finds that there may be 
outstanding evidence which could support his claim.  
Accordingly, additional development of the record is 
warranted prior to further consideration by the Board.

In October 2007, the Veteran was examined by VA to determine 
the nature, etiology, and extent of impairment caused by any 
psychiatric disability found to be present.  It was noted 
that he had PTSD, manifested primarily by sleep impairment, 
nightmares, and a startle response.  It reportedly had no 
effect on his employment, and he was given a GAF (Global 
Assessment of Functioning scale) score of 80.

The GAF is an integral part of the evaluation in determining 
the level of impairment caused by PTSD.  That scale is found 
in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994) (DSM-IV).  The GAF scale consists of 
ratings from 100 down to zero and reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 80 
indicates that if symptoms are present, they are transient 
and expectable reaction to psychosocial stressors and no more 
that slight impairment in social, occupational, or school 
functioning.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV).

In this regard, it should be noted that the nomenclature in 
DSM-IV has been specifically adopted by VA in the evaluation 
of mental disorders.  38 C.F.R. §§ 4.125, 4.130 (2009).  
While important in assessing the level of impairment caused 
by psychiatric illness, the GAF score is not dispositive of 
the level of impairment cause by such illness.  Rather, it is 
considered in light of all of the evidence of record.  See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

In November 2007, the RO granted entitlement to service 
connection for PTSD and assigned a noncompensable rating, 
effective May 31, 2007.

In July 2008, the Veteran stated the manifestations he 
reported during the VA examination were inconsistent with 
those recorded by the VA examiner.  In support of his 
contentions, he submitted statements from his family and 
friends.  They indicated that in addition to impaired sleep, 
nightmares, and a startle response, the Veteran's PTSD was 
manifested by a depressed mood, insecurity, low self esteem, 
hyperalertness, and social isolation.  Such manifestations 
are capable of lay observation; and, therefore, the Veteran's 
family and friends are competent to report such 
manifestations.  They suggested that the Veteran's PTSD may 
be productive of a greater level of impairment than that 
reported during the October 2007 VA examination.  38 C.F.R. 
§ 3.159(a) (2009); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Indeed, in October 2008, based in large measure on the 
Veteran's contentions, and the statements from his family and 
friends, the RO raised the Veteran's rating for PTSD to 30 
percent.  The RO retained the effective date of May 31, 2007 
for that rating.

During his September 2009 hearing before the undersigned 
Veterans Law Judge, the Veteran reiterated that the 
manifestations of his PTSD were not accurately reported 
during his October 2007 VA examination.  Therefore, he 
requested that an additional examination be administered.  
The undersigned Veterans Law Judge stated that, if such an 
examination was warranted, it could be performed at the VA 
Medical Center (MC) in Battle Creek, Michigan.

The Veteran also testified that his PTSD had caused him 
problems with his employer, the United States Postal Service.  
He stated that because PTSD interfered with his sleep, he was 
always tired and frequently late to work.  He also testified 
that his PTSD had resulted in confrontations with his 
supervisors.  In this regard, the Board notes that the 
Veteran is competent to report that he is having difficulty 
at work.

Despite the Veteran's testimony, his employment records have 
not yet been requested for association with the claims 
folder.  However, they are potentially relevant to his claim.  

Inasmuch as there may be outstanding relevant evidence in 
this case, the case is REMANDED for the following actions:

1.  Notify the Veteran of VA's duties to 
notify and assist him in the development 
of his claim of entitlement to an 
increased rating for PTSD.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. § 3.159 (2009).

2.  Request that the Veteran provide the 
address of the United States Postal 
Service location where he works, as well 
as the name of the Postmaster at that 
facility.  Then, contact the Postmaster 
directly and request copies of the 
Veteran's employment records, including, 
but not limited to, attendance records, 
records of tardiness, reasons for 
absences or tardiness, medical records, 
job descriptions, reports of job 
training, reports of job performance, 
reports of disciplinary action, 
counseling statements, letters of 
appreciation or other commendations, 
customer statements, reports of duty 
limitations or job changes and the 
reasons for such limitations or changes, 
reports of vocational rehabilitation or 
job retraining, reports of workman's 
compensation claims or claims for other 
disability benefits, and reports of union 
involvement in actions concerning the 
Veteran.  

In requesting the foregoing records, ask 
the Postmaster if there are repositories 
or other locations where such records are 
kept.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain records of the 
Veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.159(c)(2) 
(2009).  

3.  When the actions in parts 1 and 2 
have been completed, schedule the Veteran 
for a psychiatric examination at the VAMC 
in Battle Creek, Michigan, if possible, 
by an examiner who has not seen him 
before.  The purpose of the examination 
is to determine the level of impairment 
attributable to his PTSD.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled. 

The claims folder must be made available 
to the examiner for review of the 
pertinent documents therein in 
conjunction with the examination, and the 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand. 

The examiner must identify the 
manifestations of the Veteran's PTSD and 
distinguish them from any other 
psychiatric disability found to be 
present.  The examiner must also explain 
the impact of the Veteran's PTSD on his 
performance of the activities of daily 
living, as well as his employment.  In so 
doing, the examiner must assign a GAF 
score reflecting the level of impairment 
due solely to the Veteran's PTSD and 
explain the meaning of that score.  

The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2009). 

4.  When the actions in parts 1, 2, and 3 
have been completed, undertake any other 
indicated development.  Then readjudicate 
the issue of entitlement to an initial 
rating in excess of 30 percent for PTSD. 

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

While no action is required of the Veteran unless he is 
notified to do so, he has the right to submit any additional 
evidence and/or argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

